This action is trespass qu. cl. for breaking and entering the plaintiffs' close in Albany, containing about twenty-five acres, described as bounded on the north by land of the plaintiff known as the Wentworth pasture, on the west by Hale's Location, and south and east by land supposed to belong to the defendant, and cutting and carrying away wood and lumber. The referees by whom the action was tried find that the plaintiffs were in possession of the land described in the declaration, and were the owners of it, when the trespasses complained of were committed by the defendant, and assess damages for the plaintiffs, and the defendant files exceptions. As it does not appear that the defendant offered any evidence of title to the land, it is unnecessary to consider any objections urged by the defendant to the sufficiency of the plaintiffs' title, because possession is sufficient evidence of title to maintain trespass against one showing no title.
Objection is made that the description of the land appearing in the statement of facts reported by the referees does not agree, as to the abuttals, with the description in the declaration. In the declaration the lot is described as bounded west by Hale's Location, north by the Wentworth pasture, and east and south by the defendant's land. In the statement of facts, it appears to be bounded *Page 639 
north by Hale's Location, east by the Wentworth pasture, and south and west by the defendant's land. In the declaration, Hale's Location is described as lying west of the plaintiffs' land. The referees describe it as lying north of it. If it lies north-westerly, it is sufficient. Abuttals described as lying north or south of the plaintiffs' land are not required to be due north and due south. If an abuttal be assigned toward the west though it be north, if it incline to the west it is sufficient. Rollins v. Varney, 22 N.H. 99, 102. The objection is that there was a variance between the declaration and the proof. If this objection would have been valid if made at the proper time, it is now too late to make it. The exception is purely technical, relating to a matter of form and not of substance, and should have been taken at the trial. Exceptions of this character are regarded as waived, unless insisted upon at the proper time, when they may be obviated by amendment; and a report or verdict will not ordinarily be set aside for any merely formal matter, or upon a question not raised at the trial. McConihe v. Sawyer, 12 N.H. 397; Drew v. Towle, 30 N.H. 531.
Exceptions overruled.
BLODGETT, J., did not sit: the others concurred.